UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7326


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RONNIE LEE NEELY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:10-cr-00086-RJC-DSC-1)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Lee Neely, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie Lee Neely appeals the district court’s order denying as untimely his Fed. R.

Crim. P. 33 motion for a new trial. On appeal, we confine our review to the issues raised

in the informal brief. See 4th Cir. R. 34(b). Because Neely’s informal brief does not

challenge the dispositive basis for the district court’s denial, he has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2